Exhibit 10.1

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    4    

2. AMENDMENT/MODIFICATION NO.

069

 

3. EFFECTIVE DATE  

08/23/2016

  4. REQUISITION/PURCHASE REQ. NO.      

5. PROJECT NO. (If applicable)

6. ISSUED BY                                                  CODE   5ASNET  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)     CODE     5ASNET  

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,  State, and Zip Code)  
        (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

     

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:       000389122  
FACILITY CODE                           04/23/2013

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

☐          ☐  is extended,        ☐  is not  extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

$0.00

    

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

 

(x)  

  A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.       ☐    
       

 

☐  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

☐  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

       

 

☒  

 

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

By Mutual Agreement of the Contracting Parties

 

       

 

E. IMPORTANT: Contractor      ☐    is not,      ☒    is required to sign this
document and return       1       copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

This modification supersedes any prior understanding of the parties with respect
to the matters addressed.

 

The purpose of this modification is to incorporate the following:

 

A. Hex84

 

1. The following definitions are added to Clause B-1: Definitions as follows:

 

“Hex84” Item: Identified as having an URSA value for the shipment that does not
match the sort hub (excluding MEM) where the shipment was sent.

 

Continued...

   

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

   

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Paul J. Herron, Vice President

         

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ PAUL J. HERRON

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

9/8/16

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

9/8/16



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

2

 

Of

 

4

   

CONTRACT/ORDER NO.

ACN-13-FX/069

 

AWARD/ EFFECTIVE DATE  

 

08/23/2016

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

                ITEM NO       SCHEDULE OF SUPPLIES / SERVICES   QUANTITY   

 UNIT 

      UNIT PRICE      

AMOUNT

              Hex84 Scan: Type of scan designated for a handling unit or piece
that is sent to the incorrect Hub and identified by the aviation supplier as a
“Hex84” item.                            

2. Beginning at line 1309, within the “Payment Processing – Day Network – Per
Cube” section of the contract, the following is inserted:

 

A handling unit or piece that is sent to the incorrect Hub will be identified by
the aviation supplier as a “Hex84” item. “Hex84” items are identified as having
an URSA value for the shipment that does not match the sort hub (excluding MEM)
where the shipment was sent. The aviation supplier will move the handling unit
or piece through the correct hub on the next operating day. The original RDT
will be adjusted to the next operational day’s RDT for the shipment destination
and the shipment will also be eligible for additional RDT adjustments and
waivers from service for the next operational day. [*]

                            Payment for Hex84 will be managed through the
reconciliation process. In the event a Delivery Scan is not received on the
original shipment the Hex84 charges still apply for the additional Movement and
sort rate.                             B. ULD Damage                            
1. Upon determination and agreement of the type of damage to ULD containers,
payment will be issued per the ULD Damage Rates Matrix. The ULD Damage Rates
Matrix will be incorporated as Attachment 20 to the contract.                  
          Payment for any damages will be documented and managed through the
reconciliation process.                             C. Attachment 14 Updates    
                       

Continued…

 

    

               

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

3

 

OF

 

4

   

CONTRACT/ORDER NO.

ACN-13-FX/069

 

AWARD/ EFFECTIVE DATE  

 

08/23/2016

  MASTER/AGENCY CONTRACT NO.       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

                ITEM NO       SCHEDULE OF SUPPLIES / SERVICES   QUANTITY   

 UNIT 

      UNIT PRICE      

AMOUNT

    1. The first paragraph is changed                             FROM:        
          “Contract Density” will be calculated based on the sum of all assigned
rounded weights for handling types “D” (loose Mixed Handling Units), and “M”
(Day Hub assignments) minus handling type “M”s that were matched to loose
Handling Units in the contingency process (MCX). The total of these pounds will
be divided by the total Cubic Feet of all D&Rs rated as handling types “C”
(Mixed ULDs) and “H” (Partial Containers). The density calculation will be
rounded to the nearest hundredth.                             TO:              
    “Contract Density” will be calculated based on the sum of all assigned
rounded weights for handling types “D” (loose Mixed Handling Units), “F” (loose
Ad Hoc Truck Handling Unit) minus any type “D” and “F” shipments that should
have been classified as type “E” (loose USPS trucking origin units), and “M”
(Day Hub assignments) minus handling type “M”s that were matched to loose
Handling Units in the contingency process (MCX). The total of these pounds will
be divided by the total Cubic Feet of all D&Rs rated as handling types “C”
(Mixed ULDs) and “H” (Partial Containers). The Cubic Feet used for Adhoc
trucking volume for density calculations will be 3790. The density calculation
will be rounded to the nearest hundredth.                             2. The
last paragraph is changed                   FROM:                   The agreed
to “Contract Density” to be used for the contract measurement and during the
Reconciliation Process is as follows (Operating Periods through 24 are shown
below, the process described above will be followed for all future Operating
Periods):                             TO:                   The agreed to
“Contract Density” to be used for the contract measurement and during the
Reconciliation Process is as follows (Operating                   Continued…    
             

 

    

               



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

4

 

OF

 

4

   

CONTRACT/ORDER NO.

ACN-13-FX/069

 

AWARD/ EFFECTIVE DATE  

 

08/23/2016

  MASTER/AGENCY CONTRACT NO.       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

                ITEM NO       SCHEDULE OF SUPPLIES / SERVICES   QUANTITY   

 UNIT 

      UNIT PRICE      

AMOUNT

   

Periods through 84 are shown below, the process described above will be followed
for all future Operating Periods):

 

3. The Operating Period “Contract Density” table is updated to include all
operating periods through 2020 as attached.

 

D. Attachment 15 Updates

 

1. The fifth paragraph is changed

FROM:

The Day Turn will include handling types A, D, and E total weights divided by
the count of D&Rs that the origin is not FXI, FXO or HUP.

 

TO:

The Day Turn will include handling types A, D, E, and F total weights divided by
the count of D&Rs that the origin is not FXI, FXO or HUP.

 

- - - - - - - - - - - - - - - - - -

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Period of Performance: 09/30/2013 to 09/30/2020

                                                         

 

 

    

               



--------------------------------------------------------------------------------

Attachment 14

Contract Density for the Day Network

August 24, 2016

“Contract Density” will be measured by the invoicing system of record. It will
measure the density (pounds per cubic foot) to be used as referenced in the
following sections of the contract:

 

  •   Part 1: Statement of Work; Reduction in Payment

 

  •   Part 1: Statement of Work; Payment Processing - Day Network - Per Cube,
Mail Tendered in ULDs

 

  •   Part 1: Statement of Work; Payment Processing - Day Network - Per Cube,
Mail Tendered from Surface Trucks

 

  •   Part 1: Statement of Work; Payment Processing - Day Network - Per Cube,
Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub

“Contract Density” will be calculated based on the sum of all assigned rounded
weights for handling types “D” (loose Mixed Handling Units), “F” (loose Ad Hoc
Truck Handling Unit) minus any type “D” and “F” shipments that should have been
classified as type “E” (loose USPS trucking origin units), and “M” (Day Hub
assignments) minus handling type “M”s that were matched to loose Handling Units
in the contingency process (MCX). The total of these pounds will be divided by
the total Cubic Feet of all D&Rs rated as handling types “C” (Mixed ULDs) and
“H” (Partial Containers). The Cubic Feet used for Adhoc trucking volume for
density calculations will be 3790. The density calculation will be rounded to
the nearest hundredth.

“Contract Density” will be based on the actual density calculated from two
operating periods prior to the operating period being invoiced. With the
following exceptions, “Peak Season” (December Operating Period) “Contract
Density” will use the actual density from the prior year’s Peak Season. Both,
January and February Operating Periods will use the actual November density from
the same contract (fiscal) year.

This “Contract Density” measurement process will begin with Operating Period
11and continue through the end of the contract unless the parties mutually agree
to a change. For Operating Periods 9 and 10, “Contract Density” will be
calculated using data from the invoice of record, and the process outlined in
the legacy system associated with contract FXNET-2006-01 from Operating Periods
7 and 8.



--------------------------------------------------------------------------------

In addition, for Operating Periods 1 through 8, the Postal Service and FedEx
agree to reconcile each Operating Period using the actual density as measured
under the prior contract, FXNET- 2006-01, and agreed to by both parties as shown
in the table below.

The agreed to “Contract Density” to be used for the contract measurement and
during the Reconciliation Process is as follows (Operating Periods through 84
are shown below, the process described above will be followed for all future
Operating Periods):

 

Operating Period

  

Contract Density

  

Process

          1 (Oct-13)    [*]    Recalculate using this actual density           2
(Nov-13)    [*]    Recalculate using this actual density           3 (Dec-13)   
[*]    Recalculate using this actual density           4 (Jan-14)    [*]   
Recalculate using this actual density           5 (Feb-14)    [*]    Recalculate
using this actual density           6 (Mar-14)    [*]    Recalculate using this
actual density           7 (Apr-14)    [*]    Recalculate using this actual
density           8 (May-14)    [*]    Recalculate using this actual density
          9 (Jun-14)    14-Apr    Two Prior OP Actual           10 (Jul-14)   
14-May    Two Prior OP Actual           11 (Aug-14)    14-Jun    Two Prior OP
Actual           12 (Sep-14)    14-Jul    Two Prior OP Actual           13
(Oct-14)    14-Aug    Two Prior OP Actual           14 (Nov-14)    14-Sep    Two
Prior OP Actual           15 (Dec-14)    [*]    Previous Year’s Actual Density
          16 (Jan-15)    14-Nov    Two Prior OP Actual           17 (Feb-15)   
14-Nov    Three Prior OP Actual           18 (Mar-15)    15-Jan    Two Prior OP
Actual           19 (Apr-15)    15-Feb    Two Prior OP Actual           20
(May-15)    15-Mar    Two Prior OP Actual           21 (Jun-15)    15-Apr    Two
Prior OP Actual           22 (Jul-15)    15-May    Two Prior OP Actual
          23 (Aug-15)    15-Jun    Two Prior OP Actual           24 (Sep-15)   
15-Jul    Two Prior OP Actual           25 (Oct-15)    15-Aug    Two Prior OP
Actual           26 (Nov-15)    15-Sep    Two Prior OP Actual           27
(Dec-15)    [*]    Previous Year’s Actual Density           28 (Jan-16)   
15-Nov    Two Prior OP Actual           29 (Feb-16)    15-Nov    Three Prior OP
Actual           30 (Mar-16)    16-Jan    Two Prior OP Actual           31
(Apr-16)    16-Feb    Two Prior OP Actual           32 (May-16)    16-Mar    Two
Prior OP Actual           33 (Jun-16)    16-Apr    Two Prior OP Actual
          34 (Jul-16)    16-May    Two Prior OP Actual           35 (Aug-16)   
16-Jun    Two Prior OP Actual           36 (Sep-16)    16-Jul    Two Prior OP
Actual           37 (Oct-16)    16-Aug    Two Prior OP Actual           38
(Nov-16)    16-Sep    Two Prior OP Actual           39 (Dec-16)    [*]   
Previous Year’s Actual Density           40 (Jan-17)    16-Nov    Two Prior OP
Actual           41 (Feb-17)    16-Nov    Three Prior OP Actual           42
(Mar-17)    17-Jan    Two Prior OP Actual           43 (Apr-17)    17-Feb    Two
Prior OP Actual           44 (May-17)    17-Mar    Two Prior OP Actual
          45 (Jun-17)    17-Apr    Two Prior OP Actual           46 (Jul-17)   
17-May    Two Prior OP Actual           47 (Aug-17)    17-Jun    Two Prior OP
Actual           48 (Sep-17)    17-Jul    Two Prior OP Actual

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Operating Period

  

Contract Density

  

Process

          45 (Jun-17)    17-Apr    Two Prior OP Actual           46 (Jul-17)   
17-May    Two Prior OP Actual           47 (Aug-17)    17-Jun    Two Prior OP
Actual           48 (Sep-17)    17-Jul    Two Prior OP Actual           49
(Oct-17)    17-Aug    Two Prior OP Actual           50 (Nov-17)    17-Sep    Two
Prior OP Actual           51 (Dec-17)    [*]    Previous Year’s Actual Density
          52 (Jan-18)    17-Nov    Two Prior OP Actual           53 (Feb-18)   
17-Nov    Three Prior OP Actual           54 (Mar-18)    18-Jan    Two Prior OP
Actual           55 (Apr-18)    18-Feb    Two Prior OP Actual           56
(May-18)    18-Mar    Two Prior OP Actual           57 (Jun-18)    18-Apr    Two
Prior OP Actual           58 (Jul-18)    18-May    Two Prior OP Actual
          59 (Aug-18)    18-Jun    Two Prior OP Actual           60 (Sep-18)   
18-Jul    Two Prior OP Actual           61 (Oct-18)    18-Aug    Two Prior OP
Actual           62 (Nov-18)    18-Sep    Two Prior OP Actual           63
(Dec-18)    [*]    Previous Year’s Actual Density           64 (Jan-19)   
18-Nov    Two Prior OP Actual           65 (Feb-19)    18-Nov    Three Prior OP
Actual           66 (Mar-19)    19-Jan    Two Prior OP Actual           67
(Apr-19)    19-Feb    Two Prior OP Actual           68 (May-19)    19-Mar    Two
Prior OP Actual           69 (Jun-19)    19-Apr    Two Prior OP Actual
          70 (Jul-19)    19-May    Two Prior OP Actual           71 (Aug-19)   
19-Jun    Two Prior OP Actual           72 (Sep-19)    19-Jul    Two Prior OP
Actual           73 (Oct-19)    19-Aug    Two Prior OP Actual           74
(Nov-19)    19-Sep    Two Prior OP Actual           75 (Dec-19)    [*]   
Previous Year’s Actual Density           76 (Jan-20)    19-Nov    Two Prior OP
Actual           77 (Feb-20)    19-Nov    Three Prior OP Actual           78
(Mar-20)    20-Jan    Two Prior OP Actual           79 (Apr-20)    20-Feb    Two
Prior OP Actual           80 (May-20)    20-Mar    Two Prior OP Actual
          81 (Jun-20)    20-Apr    Two Prior OP Actual           82 (Jul-20)   
20-May    Two Prior OP Actual           83 (Aug-20)    20-Jun    Two Prior OP
Actual           84 (Sep-20)    20-Jul    Two Prior OP Actual

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 15: Average Weights

Attachment 15

Average Weight

July 19, 2016

This attachment describes the process to establish the Average Weight used for
D&Rs (Handling Units) where the actual weight is not available or is not
correct. Beginning with Operating Period 1, the process established in contract
FXNET-2006-01 (legacy) for Average Weights will be used until the Operating
Period during which the Postal Service invoicing system is implemented.
Beginning with the Operating Period during which the Postal Service invoicing
system is implemented and for all subsequent Operating periods the following
process will be in effect:

These average weights will be used in reconciliation and SASS will use these
averages weights for all HUP, FXI and FXO assignments.

The average weight will be calculated at the end of each operating period as
follows:

Sum the weight of all handling units by invoiced Handling Type.

The Day Turn will include handling types A, D, E, and F total weights divided by
the count of D&Rs that the origin is not FXI, FXO or HUP.

The Night Turn will include handling types I and K total weights divided by the
count of D&Rs that the origin is not FXI, FXO or HUP.

The result is then rounded to the nearest pound.

The Average Weight calculation from two operating periods prior will be used for
the operating period being invoiced and reconciled. This process will not be
adjusted or changed in reconciliation.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 20: ULD Damage Matrix

Attachment 20

ULD Damage Matrix

July 19, 2016

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.